Name: Commission Regulation (EC) NoÃ 353/2009 of 28Ã April 2009 amending Council Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: criminal law;  international affairs;  international trade;  European construction;  Asia and Oceania;  rights and freedoms
 Date Published: nan

 29.4.2009 EN Official Journal of the European Union L 108/20 COMMISSION REGULATION (EC) No 353/2009 of 28 April 2009 amending Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 (1), and in particular Article 18(1)(b) thereof, Whereas: (1) Annex VI to Regulation (EC) No 194/2008 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) Annex VII to Regulation (EC) No 194/2008 lists enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, subject to restrictions on investment under that Regulation. (3) Common Position 2009/351/CFSP of 27 April 2009 (2) amends Annexes II and III to Common Position 2006/318/CFSP of 27 April 2006. Annexes VI and VII to Regulation (EC) No 194/2008 should, therefore, be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 1. Annex VI to Regulation (EC) No 194/2008 is hereby replaced by the text of Annex I to this Regulation. 2. Annex VII to Regulation (EC) No 194/2008 is hereby replaced by the text of Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 66, 10.3.2008, p. 1. (2) See page 54 of this Official Journal. ANNEX I ANNEX VI List of members of the Government of Burma/Myanmar and persons, entities and bodies associated with them referred to in Article 11 Notes 1. Aliases or variations in spelling are denoted by a.k.a. . 2. D.o.b means date of birth. 3. P.o.b means place of birth. 4. If not stated otherwise, all passport and ID cards are those of Burma/Myanmar. A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) # Name (and possible aliases) Identifying data and reason for listing (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1d Major Zaw Phyo Win Husband of Thandar Shwe, Deputy Director Export Section, Ministry of Trade M A1e Khin Pyone Shwe Daughter of Senior General Than Shwe F A1f Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1g Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe. Owner of J and J Company M A1h Khin Thanda Wife of Tun Naing Shwe F A1i Kyaing San Shwe Son of Senior General Than Shwe, Owner of J's Donuts M A1j Dr. Khin Win Sein Wife of Kyaing San Shwe F A1k Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1l Dewar Shwe Daughter of Senior General Than Shwe F A1m Kyi Kyi Shwe a.k.a. Ma Aw Daughter of Senior General Than Shwe F A1n Lt. Col. Nay Soe Maung Husband of Kyi Kyi Shwe M A1o Pho La Pyae alias Nay Shwe Thway Aung Son of Kyi Kyi Shwe and Nay Soe Maung M A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, wife of Major Pye Aung (D17g). Owner of Queen Star Computer Co. F A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air Force) d.o.b. 11.7.1947 M A3b Khin Lay Thet Wife of General Thura Shwe Mann, d.o.b. 19.6.1947 F A3c Aung Thet Mann a.k.a. Shwe Mann Ko Ko Son of General Thura Shwe Mann, Ayeya Shwe War (Wah) Company, d.o.b. 19.6.1977 M A3d Khin Hnin Thandar Wife of Aung Thet Mann F A3e Toe Naing Mann Son of General Thura Shwe Mann, d.o.b. 29.6.1978 M A3f Zay Zin Latt Wife of Toe Naing Mann, Daughter of Khin Shwe (J5a), d.o.b. 24.3.1981 F A4a Lt-Gen Thein Sein Prime Minister , d.o.b. 20.4.1945 M A4b Khin Khin Win Wife of Lt-Gen Thein Sein F A5a Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Secretary 1 , d.o.b. 29.5.1950, Chairman of the Myanmar National Olympic Council and Chairman of Myanmar Economic Corporation M A5b Khin Saw Hnin Wife of Lt-Gen Thiha Thura Tin Aung Myint Oo F A5c Captain Naing Lin Oo Son of Lt-Gen Thiha Thura Tin Aung Myint Oo M A5d Hnin Yee Mon Wife of Capt. Naing Lin Oo F A6a Maj. Gen. Min Aung Hlaing Chief of Bureau of Special Operations 2 (Kayah, Shan States). Since 23.6.2008. M A6b Kyu Kyu Hla Wife of Maj-Gen Min Aung Hlaing F A7a Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEHL M A7b Kyi Kyi Ohn Wife of Lt-Gen Tin Aye F A7c Zaw Min Aye Son of Lt-Gen Tin Aye M A8a Lt-Gen Ohn Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay. Since 23.6.2008. M A8b Nu Nu Swe Wife of Lt-Gen Ohn Myint F A8c Kyaw Thiha a.k.a. Kyaw Thura Son of Lt-Gen Ohn Myint M A8d Nwe Ei Ei Zin Wife of Kyaw Thiha F A9a Maj-Gen Hla Htay Win Chief of Armed Forces Training, Since 23.6.2008. Owner of Htay Co. (logging and timber) M A9b Mar Mar Wai Wife of Maj-Gen Hla Htay Win F A10a Maj-Gen Ko Ko Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan). Since 23.6.2008. M A10b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko F A11a Maj-Gen Thar Aye a.k.a. Tha Aye Chief of Bureau of Special Operations 4 (Karen, Mon, Tenas serim), d.o.b. 16.2.1945 M A11b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye F A11c See Thu Aye Son of Maj-Gen Thar Aye M A12a Lt-Gen Myint Swe Chief of Bureau of Special Operations 5 (Naypyidaw, Rangoon/Yangon) M A12b Khin Thet Htay Wife of Lt-Gen Myint Swe F A13a Arnt Maung Retired Director General, Directorate of Religious Affairs M B. REGIONAL COMMANDERS # Name Identifying information (including Command or other reason for listing) Sex (M/F) B1a Brig-Gen Win Myint Rangoon (Yangon) M B1b Kyin Myaing Wife of Brig-Gen Win Myint F B2a Brig-Gen Yar (Ya) Pyae (Pye) (Pyrit) Eastern (Shan State (South)) M B2b Thinzar Win Sein Wife of Brig-Gen Yar (Ya) Pyae (Pye) (Pyrit) F B3a Brig-Gen Myint Soe North Western (Sagaing Division) and Regional Minister without portfolio M B4a Brig-Gen Khin Zaw Oo Coastal (Tanintharyi Division), d.o.b. 24.6.1951 M B5a Brig-Gen Aung Than Htut North Eastern (Shan State(North)) M B5b Daw Cherry Wife Brig-Gen Aung Than Htut F B6a Brig-Gen Tin Ngwe Central (Mandalay Division) M B6b Khin Thida Wife of Brig-Gen Tin Ngwe F B7a Maj-Gen Thaung Aye Western (Rakhine State) M B7b Thin Myo Myo Aung Wife of Maj-Gen Thaung Aye F B8a Brig-Gen Kyaw Swe South Western (Irrawaddy Division) and Regional Minister without portfolio M B8b Win Win Maw Wife of Brig-Gen Kyaw Swe F B9a Maj-Gen Soe Win North (Kachin State) M B9b Than Than Nwe Wife of Maj-Gen Soe Win F B10a Maj-Gen Hla Min South (Bago Division) M B11a Brig-Gen Thet Naing Win South Eastern (Mon State) M B12a Maj-Gen Kyaw Phyo Triangle (Shan State (East)) M B13a Maj-Gen Wai Lwin Naypyidaw M B13b Swe Swe Oo Wife of Maj-Gen Wai Lwin F B13c Wai Phyo Aung Son of Maj-Gen Wai Lwin M B13d Oanmar (Ohnmar) Kyaw Tun Wife of Wai Phyo Aung F B13e Wai Phyo Son of Maj-Gen Wai Lwin M B13f Lwin Yamin Daughter of Maj-Gen Wai Lwin F C. DEPUTY REGIONAL COMMANDERS # Name Identifying information (including Command or other reason for listing) Sex (M/F) C1a Brig-Gen Kyaw Kyaw Tun Rangoon (Yangon) M C1b Khin May Latt Wife of Brig-Gen Kyaw Kyaw Tun F C2a Brig-Gen Than Htut Aung Centre M C2b Moe Moe Nwe Wife of Brig-Gen Than Htut Aung F C3a Brig-Gen Tin Maung Ohn North-Western M C4a Brig-Gen San Tun Northern, d.o.b 2.3.1951, Rangoon/Yangon M C4b Tin Sein Wife of Brig-Gen San Tun, d.o.b. 27.9.1950, Rangoon/Yangon F C4c Ma Khin Ei Ei Tun Daughter of Brig-Gen San Tun, d.o.b. 16.9.1979, Director of Ar Let Yone Co. Ltd F C4d Min Thant Son of Brig-Gen San Tun, d.o.b. 11.11.1982, Rangoon/Yangon, Director of Ar Let Yone Co. Ltd M C4e Khin Mi Mi Tun Daughter of Brig-Gen San Tun, d.o.b. 25.10.1984, Rangoon/Yangon, Director of Ar Let Yone Co. Ltd F C5a Brig-Gen Hla Myint North-Eastern M C5b Su Su Hlaing Wife of Brig-Gen Hla Myint F C6a Brig-Gen Wai Lin Triangle M C7a Brig-Gen Win Myint Eastern M C8a Brig-Gen Zaw Min South-Eastern M C8b Nyunt Nyunt Wai Wife of Brig-Gen Zaw Min F C9a Brig-Gen Hone Ngaing a.k.a. Hon Ngai Coastal M C10a Brig-Gen Thura Maung Ni Southern M C10b Nan Myint Sein Wife of Brig-Gen Thura Maung Ni F C11a Brig-Gen Tint Swe South-Western M C11b Khin Thaung Wife of Brig-Gen Tint Swe F C11c Ye Min a.k.a. Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C11d Su Mon Swe Wife of Ye Min F C12a Brig-Gen Tin Hlaing Western M C12b Hla Than Htay Wife of Brig-Gen Tin Hlaing F D. MINISTERS # Name Identifying information (including Ministry or other reason for listing) Sex (M/F) D1a Maj-Gen Htay Oo Agriculture and Irrigation (since 18.9.2004) (formerly Cooperatives since 25.8.2003), Secretary-General of the Union Solidarity and Development Association M D1b Ni Ni Win Wife of Maj-Gen Htay Oo F D1c Thein Zaw Nyo Cadet Son of Maj-Gen Htay Oo M D2a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), formerly Deputy Minister of Forestry, d.o.b. 1955 M D2b Aye Aye Wife of Brig-Gen Tin Naing Thein F D3a Maj-Gen Khin Maung Myint Construction, also Minister of Electric Power 2 M D4a Maj-Gen Tin Htut Cooperatives (since 15.5.2006) M D4b Tin Tin Nyunt Wife of Maj-Gen Tin Htut F D5a Maj-Gen Khin Aung Myint Culture (since 15.5.2006) M D5b Khin Phyone Wife of Maj-Gen Khin Aung Myint F D6a Dr. Chan Nyein Education (since 10.8.2005), formerly Deputy Minister of Science & Technology, Member of the Executive Committee of the USDA, d.o.b. 1944 M D6b Sandar Aung Wife of Dr. Chan Nyein F D7a Col Zaw Min Electric Power (1) (since 15.5.2006), d.o.b. 10.1.1949 M D7b Khin Mi Mi Wife of Col Zaw Min F D8a Brig-Gen Lun Thi Energy (since 20.12.1997), d.o.b. 18.7.1940 M D8b Khin Mar Aye Wife of Brig-Gen Lun Thi F D8c Mya Sein Aye Daughter of Brig-Gen Lun Thi F D8d Zin Maung Lun Son of Brig-Gen Lun Thi M D8e Zar Chi Ko Wife of Zin Maung Lun F D9a Maj-Gen Hla Tun Finance & Revenue (since 1.2.2003), d.o.b. 11.7.1951 M D9b Khin Than Win Wife of Maj-Gen Hla Tun F D10a Nyan Win Foreign Affairs (since 18.9.2004), formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 M D10b Myint Myint Soe Wife of Nyan Win, d.o.b. 15.1.1953 F D11a Brig-Gen Thein Aung Forestry (since 25.8.2003) M D11b Khin Htay Myint Wife of Brig-Gen Thein Aung F D12a Prof. Dr. Kyaw Myint Health (since 1.2.2003), d.o.b. 1940 M D12b Nilar Thaw Wife of Prof. Dr. Kyaw Myint F D13a Maj-Gen Maung Oo Home Affairs (since 5.11.2004) and Minister for Immigration and Population from February 2009, d.o.b. 1952 M D13b Nyunt Nyunt Oo Wife of Maj-Gen Maung Oo F D14a Maj-Gen Maung Maung Swe Social Welfare, Relief & Resettlement (since 15.5.2006) M D14b Tin Tin Nwe Wife of Maj-Gen Maung Maung Swe F D14c Ei Thet Thet Swe Daughter of Maj-Gen Maung Maung Swe F D14d Kaung Kyaw Swe Son of Maj-Gen Maung Maung Swe M D15a Aung Thaung Industry 1 (since 15.11.1997) M D15b Khin Khin Yi Wife of Aung Thaung F D15c Major Moe Aung Son of Aung Thaung M D15d Dr. Aye Khaing Nyunt Wife of Major Moe Aung F D15e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd and Director IGE Co.Ltd M D15f Khin Moe Nyunt Wife of Nay Aung F D15g Major Pyi Aung a.k.a. Pye Aung Son of Aung Thaung (married to Nandar Aye). Director IGE Co. Ltd M D15h Khin Ngu Yi Phyo Daughter of Aung Thaung F D15i Dr Thu Nanda Aung Daughter of Aung Thaung F D15j Aye Myat Po Aung Daughter of Aung Thaung F D16a Vice Admiral Soe Thein Industry 2 (since June 2008) M D16b Khin Aye Kyin Wife of Vice Admiral Soe Thein F D16c Yimon Aye Daughter of Vice Admiral Soe Thein, d.o.b. 12.7.1980 F D16d Aye Chan Son of Vice Admiral Soe Thein, d.o.b. 23.9.1973 M D16e Thida Aye Daughter of Vice Admiral Soe Thein, d.o.b. 23.3.1979 F D17a Brig-Gen Kyaw Hsan Information (since 13.9.2002) M D17b Kyi Kyi Win Wife of Brig-Gen Kyaw Hsan. Head of Information Department of Myanmar Women's Affairs Federation. F D18a Brig-Gen Maung Maung Thein Livestock & Fisheries M D18b Myint Myint Aye Wife of Brig-Gen Maung Maung Thein F D18c Min Thein a.k.a. Ko Pauk Son of Brig-Gen Maung Maung Thein M D19a Brig-Gen Ohn Myint Mines (since 15.11.1997) M D19b San San Wife of Brig-Gen Ohn Myint F D19c Thet Naing Oo Son of Brig-Gen Ohn Myint M D19d Min Thet Oo Son of Brig-Gen Ohn Myint M D20a Soe Tha National Planning & Economic Development (since 20.12.1997), d.o.b. 7.11.1944 M D20b Kyu Kyu Win Wife of Soe Tha, d.o.b. 5.10.1980 F D20c Kyaw Myat Soe Son of Soe Tha, d.o.b. 14.2.1973 M D20d Wei Wei Lay Wife of Kyaw Myat Soe, d.o.b. 12.9.1978 F D20e Aung Soe Tha Son of Soe Tha, d.o.b. 5.10.1983 M D20f Myat Myitzu Soe Daughter of Soe Tha, d.o.b. 14.2.1973 F D20g San Thida Soe Daughter of Soe Tha, d.o.b. 12.9.1978 F D20h Phone Myat Soe Son of Soe Tha, d.o.b. 3.3.1983 M D21a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs (since 15.11.1997), and Mayor of Naypyidaw M D21b Kyin Khaing (Khine) Wife of Col Thein Nyunt F D22a Maj-Gen Aung Min Rail Transportation (since 1.2.2003) M D22b Wai Wai Thar a.k.a. Wai Wai Tha Wife of Maj-Gen Aung Min F D22c Aye Min Aung Daughter of Maj-Gen Aung Min F D22d Htoo Char Aung Son of Maj-Gen Aung Min M D23a Brig-Gen Thura Myint Maung Religious Affairs (since 25.8.2003) M D23b Aung Kyaw Soe Son of Brig-Gen Thura Myint Maung M D23c Su Su Sandi Wife of Aung Kyaw Soe F D23d Zin Myint Maung Daughter of Brig-Gen Thura Myint Maung F D24a Thaung Science & Technology (since 11.1998), d.o.b. 6.7.1937 M D24b May Kyi Sein Wife of Thaung F D24c Aung Kyi Son of Thaung, d.o.b. 1971 M D25a Brig-Gen Thura Aye Myint Sports (since 29.10.1999) M D25b Aye Aye Wife of Brig-Gen Thura Aye Myint F D25c Nay Linn Son of Brig-Gen Thura Aye Myint M D26a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs (since 10.5.2001) M D26b Mu Mu Win Wife of Brig-Gen Thein Zaw F D27a Maj-Gen Thein Swe Transport, since 18.9.2004 (formerly PM's Office from 25.8.2003) M D27b Mya Theingi Wife of Maj-Gen Thein Swe F D28a Maj-Gen Soe Naing Minister for Hotels and Tourism (since 15.5.2006) M D28b Tin Tin Latt Wife of Maj-Gen Soe Naing F D28c Wut Yi Oo Daughter of Maj-Gen Soe Naing F D28d Captain Htun Zaw Win Husband of Wut Yi Oo M D28e Yin Thu Aye Daughter of Maj-Gen Soe Naing F D28f Yi Phone Zaw Son of Maj-Gen Soe Naing M D29a Maj-Gen Khin Maung Myint Electric Power (2) (New Ministry) (since 15.5.2006) M D29b Win Win Nu Wife of Maj-Gen Khin Maung Myint F D30a Aung Kyi Employment/Labour (appointed Minister for Relations on 8.10.2007, in charge of relations with Aung San Suu Kyi) M D30b Thet Thet Swe Wife of Aung Kyi F D31a Kyaw Thu Chairman of Civil Service Selection and Training Board, d.o.b. 15.8.1949 M D31b Lei Lei Kyi Wife of Kyaw Thu F E. DEPUTY MINISTERS # Name Identifying information (including Ministry or other reason for listing) Sex (M/F) E1a Ohn Myint Agriculture & Irrigation (since 15.11.1997) M E1b Thet War Wife of Ohn Myint F E2a Brig-Gen Aung Tun Commerce (since 13.9.2003) M E3a Brig-Gen Myint Thein Construction (since 5.1.2000) M E3b Mya Than Wife of Brig-Gen Myint Thein F E4a U Tint Swe Construction (since 7.5.1998) M E5a Maj-Gen Aye Myint Defence (since 15.5.2006) M E6a Brig-Gen Aung Myo Min Education (since 19.11.2003) M E6b Thazin Nwe Wife of Brig-Gen Aung Myo Min F E6c Si Thun Aung Son of Brig-Gen Aung Myo Min M E7a Myo Myint Electric Power 1 (since 29.10.1999) M E7b Tin Tin Myint Wife of Myo Myint F E7c Aung Khaing Moe Son of Myo Myint, d.o.b. 25.6.1967 M E8a Brig-Gen Than Htay Energy (since 25.8.2003) M E8b Soe Wut Yi Wife of Brig-Gen Than Htay F E9a Col Hla Thein Swe Finance & Revenue (since 25.8.2003) M E9b Thida Win Wife of Col Hla Thein Swe F E10a Brig-Gen Win Myint Electric Power (2) M E10b Daw Tin Ma Ma Than Wife of Brig-Gen Win Myint F E11a Maung Myint Foreign Affairs (since 18.9.2004) M E11b Dr Khin Mya Win Wife of Maung Myint F E12a Prof. Dr. Mya Oo Health (since 16.11.1997), d.o.b. 25.1.1940 M E12b Tin Tin Mya Wife of Prof. Dr. Mya Oo F E12c Dr. Tun Tun Oo Son of Prof. Dr. Mya Oo, d.o.b. 26.7.1965 M E12d Dr. Mya Thuzar Daughter of Prof. Dr. Mya Oo, d.o.b. 23.9.1971 F E12e Mya Thidar Daughter of Prof. Dr. Mya Oo, d.o.b. 10.6.1973 F E12f Mya Nandar Daughter of Prof. Dr. Mya Oo, d.o.b. 29.5.1976 F E13a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) M E13b San San Wai Wife of Brig-Gen Phone Swe F E14a Brig-Gen Aye Myint Kyu Hotels & Tourism (since 16.11.1997) M E14b Khin Swe Myint Wife of Brig-Gen Aye Myint Kyu F E15a Brig-Gen Win Sein Immigration & Population (since November 2006) M E15b Wai Wai Linn Wife of Brig-Gen Win Sein F E16a Lt-Col Khin Maung Kyaw Industry 2 (since 5.1.2000) M E16b Mi Mi Wai Wife of Lt-Col Khin Maung Kyaw F E17a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs (since 25.8.2003) M E17b Khin Mya Chit Wife of Col Tin Ngwe F E18a Thura Thaung Lwin (Thura is a title), Rail Transportation (since 16.11.1997) M E18b Dr. Yi Yi Htwe Wife of Thura Thaung Lwin F E19a Brig-Gen Thura Aung Ko (Thura is a title), Religious Affairs, USDA, member of the Central Executive Committee (since 17.11.1997) M E19b Myint Myint Yee aka Yi Yi Myint Wife of Brig-Gen Thura Aung Ko F E20a Kyaw Soe Science and Technology (since 15.11.2004) M E21a Col Thurein Zaw National Planning and Economic Development (since 10.8.2005) M E21b Tin Ohn Myint Wife of Col Thurein Zaw F E22a Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement (since 25.8.2003) M E22b Khin Nwe Nwe Wife of Brig-Gen Kyaw Myin F E23a Pe Than Rail Transportation (since 14.11.1998) M E23b Cho Cho Tun Wife of Pe Than F E24a Col Nyan Tun Aung Transport (since 25.8.2003) M E24b Wai Wai Wife of Col Nyan Tun Aung F E25a Dr. Paing Soe Health (additional Deputy Minister) (since 15.5.2006) M E25b Khin Mar Swe Wife of Dr. Paing Soe F E26a Maj-Gen Thein Tun Deputy Minister for Posts and Telecommunications M E26b Mya Mya Win Wife of Thein Tun F E27a Maj-Gen Kyaw Swa Khaing Deputy Minister for Industry M E27b Khin Phyu Mar Wife of Kyaw Swa Khaing F E28a Maj-Gen Thein Htay Deputy Minister for Defence M E28b Myint Myint Khine Wife of Maj-Gen Thein Htay F E29a Brig-Gen Tin Tun Aung Deputy Minister for Labour (since 7.11.2007) M F. OTHER TOURISM RELATED APPOINTMENTS # Name Identifying information (including post held or other reason for listing) Sex (M/F) F1a U Hla Htay Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M F2a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M F3a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (Previously General Manager) M F4a Khin Maung Soe General Manager M F5a Tint Swe General Manager M F6a Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism M F7a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F G. SENIOR MILITARY OFFICERS # Name Identifying information (including function or other reason for listing) Sex (M/F) G1a Maj-Gen Hla Shwe Deputy Adjutant General M G2a Maj-Gen Soe Maung Judge Advocate General M G2b Nang Phyu Phyu Aye Wife of Maj-Gen Soe Maung F G3a Maj-Gen Thein Htaik a.k.a. Hteik Inspector General M G4a Maj-Gen Saw Hla Provost Marshal M G4b Cho Cho Maw Wife of Maj-Gen Saw Hla F G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Maj-Gen Lun Maung Auditor General M G6b May Mya Sein Wife of Maj-Gen Lun Maung F G7a Maj-Gen Nay Win Military Assistant to the SPDC Chairman M G8a Maj-Gen Hsan Hsint Military Appointments General, d.o.b. 1951 M G8b Khin Ma Lay Wife of Maj-Gen Hsan Hsint F G8c Okkar San Sint Son of Maj-Gen Hsan Hsint M G9a Maj-Gen Hla Aung Thein Camp Commandant, Rangoon M G9b Amy Khaing Wife of Hla Aung Thein F G10a Maj-Gen Ye Myint Chief of Military Affairs Security M G10b Myat Ngwe Wife of Maj-Gen Ye Myint F G11a Brig-Gen Mya Win Commandant, National Defence College M G12a Brig-Gen Maung Maung Aye Commandant, General Staff College (since June 2008) M G12b San San Yee Wife of Brig-Gen Maung Maung Aye F G13a Brig-Gen Tun Tun Oo Director of Public Relations and Psychological Warfare M G14a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G15a Maj-Gen Than Htay Director of Supply & Transport M G15b Nwe Nwe Win Wife of Maj-Gen Than Htay F G16a Maj-Gen Khin Maung Tint Director of Security Printing Works M G17a Maj-Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance) M G18a Maj-Gen Kyi Win Director of Artillery & Armour, Board member Union of Myanmar Economic Holdings Ltd M G18b Khin Mya Mon Wife of Maj-Gen Kyi Win F G19a Maj-Gen Tin Tun Director Military Engineers M G19b Khin Myint Wai Wife of Maj-Gen Tin Tun F G20a Maj-Gen Aung Thein Director Resettlement M G20b Htwe Yi aka Htwe Htwe Yi Wife of Maj-Gen Aung Thein F G21a Brig-Gen Hla Htay Win Deputy Chief of Armed Forces Training M G22a Brig-Gen Than Maung Deputy Commandant of National Defence College M G23a Brig-Gen Win Myint Rector Defence Services Technological Academy M G24a Brig-Gen Tun Nay Lin Rector/Commandant, Defence Services Medical Academy M G25a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 1.2.1946, p.o.b. Bago M G25b Rosy Mya Than Wife of Brig-Gen Than Sein F G26a Brig-Gen Win Than Director of Procurement and Managing Director Union of Myanmar Economic Holdings M G27a Brig-Gen Than Maung Director of Peoples' Militia & Frontier Forces M G28a Maj-Gen Khin Maung Win Director Defence Industries M G29a Brig-Gen Kyaw Swa Khine Director Defence Industries M G30a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G31a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G32a Brig-Gen Nyi Tun aka Nyi Htun Member of Civil Service Selection and Training Board M G33a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G34a Maj-Gen Myint Hlaing Chief of Staff (Air Defence) M G34b Khin Thant Sin Wife of Maj-Gen Myint Hlaing F G34c Hnin Nandar Hlaing Daughter of Maj-Gen Myint Hlaing F G34d Thant Sin Hlaing Son of Maj-Gen Myint Hlaing M G35a Maj-Gen Mya Win Director, Ministry of Defence M G36a Maj-Gen Tin Soe Director, Ministry of Defence M G37a Maj-Gen Than Aung Director, Ministry of Defence M G38a Maj-Gen Ngwe Thein Ministry of Defence M G39a Col Thant Shin Secretary, Government of the Union of Burma M G40a Maj-Gen Thura Myint Aung Adjutant General (promoted from South Western Regional Command) M G41a Maj-Gen Maung Shein Defence Services Inspection and Auditor General M G42a Maj-Gen Khin Zaw Chief of Bureau of Special Operations 6 (Naypidaw, Mandalay) Promoted from Central Command M G42b Khin Pyone Win Wife of Maj-Gen Khin Zaw F G42c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw M G42d Su Khin Zaw Daughter of Maj-Gen Khin Zaw F G43a Maj-Gen Tha Aye Ministry of Defence M G44a Colonel Myat Thu Commander Rangoon Military Region 1 (northern Rangoon) M G45a Colonel Nay Myo Commander Military Region 2 (Eastern Rangoon) M G46a Colonel Tin Hsan Commander Military Region 3 (Western Rangoon) M G47a Colonel Khin Maung Htun Commander Military Region 4 (Southern Rangoon) M G48a Colonel Tint Wai Commander Operation Control Command No. 4 (Mawbi) M G49a San Nyunt Commander Military Support Unit No. 2 of Military Security Affairs M G50a Lt. Col Zaw Win Commander Lon Htein Battalion Base 3 Shwemyayar M G51a Major Mya Thaung Commander Lon Htein Battalion Base 5 Mawbi M G52a Major Aung San Win Commander Lon Htein Battalion Base 7 Thanlin Township M Navy G53a Rear Admiral Nyan Tun Commander in Chief (Navy). Since June 2008. Board member UMEHL M G53b Khin Aye Myint Wife of Nyan Tun F G54a Commodore Win Shein Commander, Naval Training Headquarters M G55a Commodore Brig-Gen Thura Thet Swe Commander Taninthayi Naval Region Command M G56a Commodore Myint Lwin Commander Irrawaddy Naval Region M Air Force G57a Lt-Gen Myat Hein Commander-in-Chief (Air) M G57b Htwe Htwe Nyunt Wife of Lt-Gen Myat Hein F G58a Maj-Gen Khin Aung Myint Chief of Staff (Air) M G59a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon M G60a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila M G61a Brig-Gen Zin Yaw Commander Pathein Air Base, Chief of Staff (Air), Member of UMEHL Board M G61b Khin Thiri Wife of Brig-Gen Zin Yaw F G61c Zin Mon Aye Daughter of Brig-Gen Zin Yaw, d.o.b. 26.3.1985 F G61d Htet Aung Son of Brig-Gen Zin Yaw, d.o.b. 9.7.1988 M Light Infantry Divisions (LID) G62a Brig-Gen Than Htut 11 LID M G63a Brig-Gen Tun Nay Lin 22 LID M G64a Brig-Gen Tin Tun Aung 33 LID, Sagaing M G65a Brig-Gen Hla Myint Shwe 44 LID M G66a Brig-Gen Aye Khin 55 LID, Lalaw M G67a Brig-Gen San Myint 66 LID, Pyi M G68a Brig-Gen Tun Than 77 LID, Bago M G69a Brig-Gen Aung Kyaw Hla 88 LID, Magwe M G70a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M G71a Brig Gen Sein Win 101 LID, Pakokku M G72a Col Than Han LID 66 M G73a Lt-Col Htwe Hla LID 66 M G74a Lt-Col Han Nyunt LID 66 M G75a Col Ohn Myint LID 77 M G76a Lt-Col Aung Kyaw Zaw LID 77 M G77a Major Hla Phyo LID 77 M G78a Colonel Myat Thu Tactical Commander 11th LID M G79a Colonel Htein Lin Tactical Commander 11th LID M G80a Lt. Col. Tun Hla Aung Tactical Commander 11th LID M G81a Col. Aung Tun Brigade 66 M G82a Capt. Thein Han Brigade 66 M G82b Hnin Wutyi Aung Wife of Capt. Thein Han F G83a Lt. Col Mya Win Tactical Commander 77th LID M G84a Colonel Win Te Tactical Commander 77th LID M G85a Colonel Soe Htway Tactical Commander 77th LID M G86a Lt. Col. Tun Aye Commander 702nd Light Infantry Battalion M G87a Nyan Myint Kyaw Commander Infantry Battalion 281 (Mongyang Shan State East) M Other Brigadier-Generals G88a Brig-Gen Htein Win Taikkyi Station M G89a Brig-Gen Khin Maung Aye Meiktila Station Commander M G90a Brig-Gen Kyaw Oo Lwin Kalay Station Commander M G91a Brig-Gen Khin Zaw Win Khamaukgyi Station M G92a Brig-Gen Kyaw Aung, Southern MR, Toungoo Station Commander M G93a Brig-Gen Myint Hein Military Operations Command -3, Mogaung Station, M G94a Brig-Gen Tin Ngwe Ministry of Defence M G95a Brig-Gen Myo Lwin Military Operations Command -7, Pekon Station M G96a Brig-Gen Myint Soe Military Operations Command -5, Taungup Station M G97a Brig-Gen Myint Aye Military Operations Command -9, Kyauktaw Station M G98a Brig-Gen Nyunt Hlaing Military Operations Command -17, Mong Pan Station M G99a Brig-Gen Ohn Myint Mon State USDA CEC member M G100a Brig-Gen Soe Nwe Military Operations Command -21 Bhamo Station M G101a Brig-Gen Than Tun Kyaukpadaung Station Commander M G102a Brig-Gen Than Tun Aung Regional Operations Command-Sittwe M G103a Brig-Gen Thaung Htaik Aungban Station Commander M G104a Brig-Gen Thein Hteik Military Operations Command -13, Bokpyin Station M G105a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command M G106a Brig-Gen Win Aung Mong Hsat Station Commander M G107a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G108a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G109a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005 and Chairmain of Mandalay City Development Committee, formerly commander of Kyaukme M G109b Moe Thidar Wife of Brig-Gen Phone Zaw Han F G110a Brig-Gen Win Myint Pyinmana Station Commander M G111a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G112a Brig-Gen Soe Win Bahtoo Station Commander M G113a Brig-Gen Thein Htay Ministry of Defence M G114a Brig-Gen Myint Soe Rangoon Station Commander M G115a Brig-Gen Myo Myint Thein Commandant, Defence Services Hospital Pyin Oo Lwin M G116a Brig-Gen Sein Myint Vice Chairman of Bago Division Peace and Development Council M G117a Brig-Gen Hong Ngai (Ngaing) Chairman of Chin State Peace and Development Council M G118a Brig-Gen Win Myint Chairman of Kayah State Peace and Development Council M H. MILITARY OFFICERS RUNNING PRISONS AND POLICE # Name Identifying information (including function or other reason for listing) Sex (M/F) H1a Brig-Gen Khin Yi DG Myanmar Police Force M H1b Khin May Soe Wife of Brig-Gen Khin Yi F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military. M H2b Nwe Ni San Wife of Zaw Win F H3a Aung Saw Win Director General, Bureau of Special Investigation M H4a Police Brig-Gen Khin Maung Si Chief of Police Headquarters M H5a Lt-Col Tin Thaw Commander of Government Technical Institute M H6a Maung Maung Oo Head of Military Security Affairs interrogation team at Insein Prison M H7a Myo Aung Director of Rangoon Detention Facilities M H8a Police Brig-Gen Zaw Win Deputy Director of Police M I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior USDA office-holders who have not been included elsewhere) # Name Identifying information (including function or other reason for listing) Sex (M/F) I1a Brig-Gen Aung Thein Lin (Lynn) Mayor of Yangon & Chairman of the Yangon City Development Committee (Secretary) and USDA Central Executive Committee member, d.o.b. 1952 M I1b Khin San Nwe Wife of Brig-Gen Aung Thein Lin F I1c Thidar Myo Daughter of Brig-Gen Aung Thein Lin F I2a Col Maung Par (Pa) Vice Mayor of Yangon City Development I (Member of the Central Executive I) M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M I3a Nyan Tun Aung Member of the Central Executive Committee M I4a Aye Myint Member of Rangoon Executive Committee M I5a Tin Hlaing Member of Rangoon Executive Committee M I6a Soe Nyunt Staff Officer Yangon East M I7a Chit Ko Ko Chairman of the Peace and Development Council in Mingala Taungnyunt Township M I8a Soe Hlaing Oo Secretary of the Peace and Development Council in Mingala Taungnyunt Township M I9a Captain Kan Win Head of Mingala Taungnyunt Township Police Force M I10a That Zin Thein Head of Mingala Taungnyunt Development Affairs Committee M I11a Khin Maung Myint Head of Mingala Taungnyunt Immigration and Population Dept M I12a Zaw Lin Secretary Mingala Taungnyunt Township USDA M I13a Win Hlaing Joint Secretary Mingala Taungnyunt Township USDA M I14a San San Kyaw Staff Officer of the Information and Public Relations Department of the Ministry of Information in Mingala Taungnyunt Township F I15a Lt-Gen Myint Hlaing Ministry of Defence and USDA Member M J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME # Name Identifying information (including company or other reason for listing) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co; Htoo Construction Co., d.o.b 18.7.1964; ID card MYGN 006415. Father: U Myint Swe (6.11.1924) Mother: Daw Ohn (12.8.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.2.1964, ID card KMYT 006865. Parents: Zaw Nyunt (deceased), Htoo (deceased) F J1c Pye Phyo Tay Za Son of Tay Za, d.o.b. 29.1.1987 M J1d Ohn Mother of Tay Za, d.o.b. 12.8.1934 F J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960. Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) M J2b Shwe Shwe Lin Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank also Myanmar Billion Group, Nilayoma Co. Ltd, East Yoma Co. Ltd and agent for London Cigarettes in Shan and Kayah States M J3b Nan Than Htwe (Htay) Wife of Aung Ko Win F J3c Nang Lang Kham a.k.a. Nan Lan Khan Daughter of Aung Ko Win, d.o.b. 1.6.1988 F J4a Tun (Htun, Htoon) Myint Naing a.k.a. Steven Law Steven Law Asia World Co., d.o.b. 15.5.1958 or 27.8.1960 M J4b (Ng) Seng Hong, called Cecilia Ng or Ng Sor Hon Wife of Tun Myint Naing. Chief Executive of Golden Aaron Pte Ltd (Singapore) F J4c Lo Hsing-han Father of Tun Myint Naing a.k.a. Steven Law of Asia World Co., d.o.b. 1938 or 1935 M J5a Khin Shwe Zaykabar Co, d.o.b. 21.1.1952. See also A3f M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 1.1.1977, Managing Director of Zaykabar Co. Ltd M J5d Nandar Hlaing Wife of Zay Thiha F J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955, also Yuzana Supermarket, Yuzana Hotel, Yuzana Oil Palm Project M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J6c Win Myint Brother of Htay Myint, d.o.b. 29.5.1952 M J6d Lay Myint Brother of Htay Myint, d.o.b. 6.2.1955 M J6e Kyin Toe Brother of Htay Myint, d.o.b. 29.4.1957 M J6f Zar Chi Htay Daughter of Htay Myint, Director of Yuzana Co., d.o.b. 17/2/1981 F J6g Khin Htay Lin Director, Yuzana Co., d.o.b. 14.4.1969 M J7a Kyaw Win Shwe Thanlwin Trading Co. (sole distributors of Thaton Tires under Ministry of Industry 2) M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J8a Maj-Gen (Retired) Nyunt Tin Former Minister of Agriculture & Irrigation, retired September 2004 M J8b Khin Myo Oo Wife of Maj-Gen (Retired) Nyunt Tin F J8c Kyaw Myo Nyunt Son of Maj-Gen (Retired) Nyunt Tin M J8d Thu Thu Ei Han Daughter of Maj-Gen (Retired) Nyunt Tin F J9a Than Than Nwe Wife of Gen Soe Win, former Prime Minister (deceased) F J9b Nay Soe Son of Gen Soe Win, former Prime Minister (deceased) M J9c Theint Theint Soe Daughter of Gen Soe Win, former Prime Minister (deceased) F J9d Sabai Myaing Wife of Nay Soe F J9e Htin Htut Husband of Theint Theint Soe M J10a Maung Maung Myint Managing Director of Myangon Myint Co. Ltd M J11a Maung Ko Manager, Htarwara mining company M J12a Zaw Zaw a.k.a. Phoe Zaw Managing Director of Max Myanmar, d.o.b. 22.10.1966 M J12b Htay Htay Khine (Khaing) Wife of Zaw Zaw F J13a Chit Khaing aka Chit Khine Managing Director Eden group of companies M J14a Maung Weik Maung Weik & Co Ltd M J15a Aung Htwe Managing Director, Golden Flower Construction Company M J16a Kyaw Thein Director and Partner of Htoo Trading, d.o.b. 25.10.1947 M J17a Kyaw Myint Owner, Golden Flower Co. Ltd., 214 Wardan Street, Lamadaw, Yangon M J18a Nay Win Tun Ruby Dragon Jade and Gems Co. Ltd M J19a Win Myint President of the Union of Myanmar Federation of Chambers of Commerce and Industry (UMFCCI) and owner of Shwe Nagar Min Co M J20a Eike (Eik) Htun aka Ayke Htun a.k.a. Aik Tun Managing Director of Olympic Construction Co. and Asia Wealth Bank M J20b Sandar Tun Daughter of Eike Htun F J20c Aung Zaw Naing Son of Eike Htun M J20d Mi Mi Khaing Son of Eike Htun M J21a Dagon  Win Aung Dagon International Co. Ltd, d.o.b. 30.9.1953, p. o.b Pyay, ID Card No: PRE 127435 M J21b Moe Mya Mya Wife of Dagon  Win Aung, d.ob. 28.8.1958, ID Card: B/RGN 021998 F J21c Ei Hnin Pwint aka Christabelle Aung Daughter of Dagon  Win Aung, d.o.b. 22.2.1981, Director of Palm Beach Resort Ngwe Saung F J21d Thurane (Thurein) Aung aka Christopher Aung Son of Dagon  Win Aung, d.o.b 23.7.1982 M J21e Ei Hnin Khine aka Christina Aung Daughter of Dagon  Win Aung, d.o.b 18.12.1983 F J22a Aung Myat a.k.a. Aung Myint Mother Trading M J23a Win Lwin Kyaw Tha Company M J24a Dr. Sai Sam Tun Loi Hein Co. working in collaboration with Ministry of Industry No. 1 M J25a San San Yee (Yi) Super One Group of Companies F J26a Aung Zaw Ye Myint Owner of Yetagun Construction Co M Members of the Judiciary J27a Aung Toe Chief Justice M J28a Aye Maung Attorney General M J29a Thaung Nyunt Legal Adviser M J30a Dr Tun Shin Deputy Attorney General M J31a Tun Tun (Htun Htun) Oo Deputy Attorney General M J32a Tun Tun Oo Deputy Chief Justice M J33a Thein Soe Deputy Chief Justice M J34a Tin Aung Aye Supreme Court Judge M J35a Tin Aye Supreme Court Judge M J36a Myint Thein Supreme Court Judge M J37a Chit Lwin Supreme Court Judge M J38a Judge Thaung Lwin Kyauktada Township Court M K. MILITARY OWNED ENTERPRISES # Name Identifying information (including company or other reason for listing) Sex (M/F) K1a Maj-Gen (Retired) Win Hlaing Formerly Managing Director, Union of Myanmar Economic Holdings Ltd, Myawaddy Bank M K1b Ma Ngeh Daughter of Maj-Gen (Retired) Win Hlaing F K1c Zaw Win Naing Managing Director of Kambawza (Kanbawza) Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) M K1d Win Htway Hlaing Son of Maj-Gen (Retired) Win Hlaing, representative for KESCO company M K2a Col Myo Myint Managing Director Union of Myanmar Economic Holding Ltd K2b Daw Khin Htay Htay Wife of Col Myo Myint K3a Col Ye Htut Myanmar Economic Corporation M K4a Col Myint Aung Managing Director at Myawaddy Trading Co. d.o.b. 11.8.1949 M K4b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K4c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.6.1982 M K4d Nay Linn Aung Son of Myint Aung, seaman, d.o.b. 11.4.1981 M K5a Col Myo Myint Managing Director at Bandoola Transportation Co. M K6a Col (Retired) Thant Zin Managing Director at Myanmar Land and Development M K7a Lt-Col (Retired) Maung Maung Aye Union of Myanmar Economic Holding Ltd M K8a Col Aung San Managing Director at Hsinmin Cement Plant Construction Project M K9a Maj-Gen Mg Nyo Board of Directors, Union of Myanmar economic holdings Ltd M K10a Maj-Gen Kyaw Win Board of Directors, Union of Myanmar economic holdings Ltd M K11a Brig-Gen Khin Aung Myint Board of Directors, Union of Myanmar economic holdings Ltd M K12a Col Nyun Tun (marines) Board of Directors, Union of Myanmar economic holdings Ltd M K13a Col Thein Htay (Retired) Board of Directors, Union of Myanmar economic holdings Ltd M K14a Lt-Col Chit Swe (Retired) Board of Directors, Union of Myanmar Economic Holdings Ltd M K15a Myo Nyunt Board of Directors, Union of Myanmar economic holdings Ltd M K16a Myint Kyine Board of Directors, Union of Myanmar Economic Holdings Ltd M K17a Lt-Col Nay Wynn Departmental Managing Director, Myawaddy Trading M K18a Than Nyein Governor of Central Bank of Myanmar M K19a Maung Maung Win Governor of Central Bank of Myanmar M K20a Mya Than Acting Managing Director of Myanmar Investment and Commercial Bank (MICB) M K21a Myo Myint Aung General Manager of Myanmar Investment and Commercial Bank M ANNEX II ANNEX VII List of enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, referred to in Article 15 Name Address Director/Owner/additional information Date of listing I. UNION OF MYANMAR ECONOMIC HOLDING LTD. (UMEHL) Union Of Myanmar Economic Holding Ltd 189/191 Mahabandoola Road Corner of 50th Street Yangon Chairman: Lt-Gen Tin Aye, Managing Director: Maj-Gen Win Than 25.10.2004 A. MANUFACTURING 1. Myanmar Ruby Enterprise 24/26, 2ND fl, Sule Pagoda Road, Yangon (Midway Bank Building) 25.10.2004 2. Myanmar Imperial Jade Co. Ltd 24/26, 2nd fl, Sule Pagoda Road, Yangon (Midway Bank Building) 25.10.2004 3. Myanmar Rubber Wood co. Ltd. 25.10.2004 4. Myanmar Pineapple Juice Production 25.10.2004 5. Myawaddy Clean Drinking Water Service 4/A, No. 3 Main Road, Mingalardon Tsp Yangon 25.10.2004 6. Sin Min (King Elephants) Cement Factory (Kyaukse) 189/191 Mahabandoola Road Corner of 50th Street, Yangon Col Maung Maung Aye, Managing Director 25.10.2004 7. Tailoring Shop Service 25.10.2004 8. Ngwe Pin Le (Silver Sea) Livestock Breeding And Fishery Co. 1093, Shwe Taung Gyar Street, Industrial Zone Ii, Ward 63, South Dagon Tsp, Yangon 25.10.2004 9. Granite Tile Factory (Kyaikto) 189/191 Mahabandoola Road, Corner of 50th Street Yangon 25.10.2004 10. Soap Factory (Paung) 189/191 Mahabandoola Road, Corner of 50th Street Yangon 25.10.2004 B. TRADING 1. Myawaddy Trading Ltd 189/191 Mahabandoola Road, Corner of 50th Street Yangon Col Myint Aung Managing Director 25.10.2004 C. SERVICES 1. Myawaddy Bank Ltd 24-26 Sule Pagoda Road, Yangon Brig-Gen Win Hlaing and U Tun Kyi, Managing Directors 25.10.2004 2. Bandoola Transportation Co. Ltd. 399, Thiri Mingalar Road, Insein Tsp. Yangon and/or Parami Road, South Okkalapa, Yangon Col. Myo Myint, Managing Director 25.10.2004 3. Myawaddy Travel Services 24-26 Sule Pagoda Road, Yangon 25.10.2004 4. Nawaday Hotel And Travel Services 335/357, Bogyoke Aung San Road, Pabedan Tsp. Yangon Col. (Retired) Maung Thaung, Managing Director 25.10.2004 5. Myawaddy Agriculture Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 6. Myanmar Ar (Power) Construction Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 Joint ventures A. MANUFACTURING 1. Myanmar Segal International Ltd. Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon U Be Aung, Manager 25.10.2004 2. Myanmar Daewoo International Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 25.10.2004 3. Rothman Of Pall Mall Myanmar Private Ltd. No. 38, Virginia Park, No. 3, Trunk Road, Pyinmabin Industrial Zone, Yangon CEO Lai Wei Chin 25.10.2004 4. Myanmar Brewery Ltd. No 45, No 3, Trunk Road Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon Lt-Col (Retired) Ne (Nay) Win, Chairman 25.10.2004 5. Myanmar Posco Steel Co. Ltd. Plot 22, No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 25.10.2004 6. Myanmar Nouveau Steel Co. Ltd. No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 25.10.2004 7. Berger Paint Manufactoring Co. Ltd Plot No. 34/A, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 25.10.2004 8. The First Automotive Co. Ltd Plot No. 47, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Aye Cho and/or Lt-Col Tun Myint, Managing Director 25.10.2004 B. SERVICES 1. National Development Corp. 3/A, Thamthumar Street, 7 Mile, Mayangone Tsp, Yangon Dr. Khin Shwe, Chairman 25.10.2004 2. Hantha Waddy Golf Resort and Myodaw (City) Club Ltd No 1, Konemyinttha Street, 7 Mile, Mayangone Tsp, Yangon and Thiri Mingalar Road, Insein Tsp, Yangon 25.10.2004 II. MYANMAR ECONOMIC CORPORATION (MEC) Myanma Economic Corporation (Mec) Shwedagon Pagoda Road Dagon Tsp, Yangon Chairman, Lt-Gen Tin Aung Myint Oo, Col Ye Htut or Brig-Gen Kyaw Win, Managing Director 25.10.2004 1. Innwa Bank 554-556, Merchant Street, Corner of 35th Street, Kyauktada Tsp, Yangon U Yin Sein, General Manager 25.10.2004 2. Myaing Galay (Rhino Brand Cement Factory) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 25.10.2004 3. Dagon Brewery 555/B, No 4, Highway Road, Hlaw Gar Ward, Shwe Pyi Thar Tsp, Yangon 25.10.2004 4. Mec Steel Mills (Hmaw Bi/Pyi/Ywama Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 25.10.2004 5. Mec Sugar Mill Kant Balu 25.10.2004 6. Mec Oxygen and Gases Factory Mindama Road, Mingalardon Tsp, Yangon 25.10.2004 7. Mec Marble Mine Pyinmanar 25.10.2004 8. Mec Marble Tiles Factory Loikaw 25.10.2004 9. Mec Myanmar Cable Wire Factory No 48, Bamaw A Twin Wun Road, Zone (4), Hlaing Thar Yar Industrial Zone, Yangon 25.10.2004 10. Mec Ship Breaking Service Thilawar, Than Nyin Tsp 25.10.2004 11. Mec Disposable Syringe Factory Factories Dept, Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon 25.10.2004 12. Gypsum Mine Thibaw' 25.10.2004 Government owned commercial enterprises 1. Myanma Salt and Marine Chemicals Enterprise Thakayta Township, Yangon Managing Director: U Win Htain (Ministry of Mines) 29.4.2008 2. Myanma Electric Power Enterprise (Ministry of Electric Power 2) Managing Director: Dr. San (Sann) Oo 29.4.2008 3. Electric Power Distribution Enterprise (Ministry of Electric Power 2), Managing Director: Tin Aung 29.4.2008 4. Myanma Agricultural Produce Trading Managing Director: Kyaw Htoo (Ministry of Commerce) 29.4.2008 5. Myanma Machine Tool and Electrical Industries Director: Win Tint (Ministry of Industry 2) 29.4.2008 6. Myanmar Tyre and Rubber Industries No. 30, Kaba Aye Pagoda Road, Mayangone Township, Yangon, Myanmar (Ministry of Industry 2), Managing Director: Oo Zune 29.4.2008 7. Myanmar Defence Products Industry Ngyaung Chay Dauk (Ministry of Defence) 29.4.2008 8. Co-Operative Import Export Enterprise (Ministry of Co-Operatives), Managing Director: Hla Moe 29.4.2008 9. Myanma Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon and 504-506, Merchant Road, Kyauktada, Yangon Managing Director: Win Tun 29.4.2008 10. Myanmar Gems Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Thein Swe 29.4.2008 11. Myanmar Pearls Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Maung Toe 29.4.2008 12. Myanmar Mining Enterprises Numbers 1, 2 and 3 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Directors, No 1, Saw Lwin, No. 2, Hla Theing, No. 3 San Tun 29.4.2008 Others 1. Htoo Trading Co 5 Pyay Road, Hlaing Township, Yangon Tay Za 10.3.2008 2. Htoo Transportation Services Tay Za 10.3.2008 3. Htoo Furniture, a.k.a. Htoo Wood Products, a.k.a. Htoo Wood based Industry, a.k.a. Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon Tay Za 29.4.2008 4. Treasure Hotels and Resorts No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 5. Aureum Palace Hotels And Resorts No. 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 6. Air Bagan No. 56, Shwe Taung Gyar Street, Bahan Township, Yangon 10.3.2008 7. Myanmar Avia Export Tay Za 10.3.2008 8. Pavo Aircraft Leasing PTE Ltd aka Pavo Trading Pte Ltd. Tay Za 29.4.2008 9. Kanbawza Bank Head Office: 615/1 Pyay Road, Kamaryut, Township, Yangon Aung Ko Win 10.3.2008 10. Zaykabar Co 3 Main Road, Mingalardon Garden City, Mingalardon, Yangon Chairman: Khin Shwe, Managing Direction: Zay Thiha 10.3.2008 11. Shwe Thanlwin Trading Co 262 Pazundaung Main Road Lower, Pazundaung, Yangon Kyaw Win 10.3.2008 12. Max Myanmar Co. Ltd 1 Ywama Curve, Bayint Naung Road, Blk (2), Hlaing Township, Yangon U Zaw Zaw a.k.a. Phoe Zaw, Daw Htay Htay Khaing, wife of Zaw Zaw. Senior Executive Officer, U Than Zaw 10.3.2008 13. Hsinmin Cement Plant Construction Project Union of Myanmar Economic Holdings Ltd, Kyaukse Col Aung San 10.3.2008 14. Ayer Shwe Wa (Wah, War) 5 Pyay Road, Hlaing Township, Yangon Aung Thet Mann a.k.a. Shwe Mann Ko Ko 10.3.2008 15. Myanmar Land And Development Col (Retired) Thant Zin 10.3.2008 16. Eden Group of Companies 30-31 Shwe Padauk Yeikmon Bayint Naung Road Kamayut Tsp Yangon Chit Khaing a.k.a. Chit Khine 10.3.2008 17. Golden Flower Co. Ltd 214 Wardan Street, Lamadaw, Yangon Managing Director: Aung Htwe, Owner: Kyaw Myint 10.3.2008 18. Maung Weik Et Co., Ltd. 334/344 2nd Floor, Anawratha Road, Bagan Bldg, Lamadaw, Yangon Maung Weik 10.3.2008 19. National Development Company Ltd. 3/A Thathumar Rd, Cor of Waizayantar Road, Thingangyun, Yangon 10.3.2008 20. A1 Construction And Trading Co. Ltd 41 Nawady St, Alfa Hotel Building, Dagon, Yangon Tel: 00-95-1-241905/ 245323/254812 Fax: 00 95 1 252806 Email: aone@mptmail.net.mm Managing Director: U Yan Win 10.3.2008 21. Asia World Co. Ltd 6062 Wardan Street, Bahosi Development, Lamadaw, Yangon Tun Myint Naing a.k.a. Steven Law (J4a, Annex VI) 10.3.2008 22. Subsidiaries of Asia World: Asia World Industries Asia Light Co. Ltd. Asia World Port Management Co. Ahlon Warves Chairman/Director: Tun Myint Naing a.k.a. Steven Law (J4a, Annex VI) 29.4.2008 23. Yuzana Co. Ltd No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint 10.3.2008 24. Yuzana Construction No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint 10.3.2008 25. Myangonmyint Co (enterprise held by the USDA) 10.3.2008 26. Dagon International/Dagon Timber Ltd, 262-264 Pyay Road Dagon Centre Sanchaung Yangon Directors: Dagon  Win Aung and Daw Moe Mya Mya 29.4.2008 27. Palm Beach Resort Ngwe Saung Owned by Dagon International. Directors, Dagon  Win Aung, Daw Moe Mya Mya and Ei Hnin Pwint a.k.a. Chistabelle Aung 29.4.2008 28. IGE Co Ltd No.27-B, Kaba Aye Pagoda Road, Bahan Township Yangon Tel: 95-1-558266 Fax: 95-1-555369 and No.H-11, Naypyitaw, Naypuitaw Tel: 95-67-41-4211 Directors Nay Aung (D15e Annex VI) and Pyi (Pye) Aung (D15g Annex VI) and Managing Director Win Kyaing 29.4.2008 29. Aung Yee Phyo Co. Owned by family of Aung Thaung (Ministry of Industry 1) 29.4.2008 30. Queen Star Computer Company Owned by family of Aung Thaung 29.4.2008 31. Htay Co. Owned by Maj-Gen Hla Htay Win (A9a Annex VI) 29.4.2008 32. Mother Trading and Construction 77/78,Wadan Street,Bahosi Ward, Lanmadaw, Yangon Tel: 95-1-21-0514 Email: mother.trade@mptmail.net.mm Director Aung Myat a.k.a. Aung Myint 29.4.2008 33. Kyaw Tha Company and Kyaw Tha Construction Group No. 98, 50th Street, Pazundaung Township, Yangon, Tel: 95-1-296733 Fax: 95-1-296914 E-mail: kyawtha.wl@mptmail.net.mm Website: http://www.kyawtha.com Director: U Win Lwin, Managing Director: Maung Aye 29.4.2008 34. Ye Ta Khun (Yetagun) Construction Group Yuzana Plaza West, Tamwe Township Yangoon Owner Aung Zaw Ye Myint (Previously A9d Annex VI) son of General Ye Myint (Previously A9a) 29.4.2008 35. Js Donuts 26-28 Lanmadaw Street Lanmadaw Tsp, Yangon Tel: 95-1-710242 Junction 8 Shopping Centre 8th Mile Mayangon Tsp, Yangon Tel: 95-1-650771 (2nd Floor.) Yuzana Plaza Banyar Dala Road Mingalar Taung Nyunt Tsp, Yangon Tel: 95-1-200747 173-175 Pansodan Street Kyauktada Tsp, Yangon Tel: 95-1-287525 381-383 Near Bogyoke Aung San Market Shwebontha Street Pabedan Tsp, Yangon Tel: 95-1-243178 Owner: Kyaing San Shwe(A1h Annex VI) son of Senior General Than Shwe (A1a) 29.4.2008 36. Sun Tac or Sun Tec Suntac Int'l Trading Co. Ltd. 151 (B) Thiri Mingalar Lane Mayangon Township Yangon Tel: 01-650021 654463 Owner: Sit Taing Aung, son of Aung Phone (former Minister of Forestry) 29.4.2008 37. (MMS) Min Min Soe Group of Companies 23-A, Inya Myaing Street, Bahan Tsp. Tel: 95-1-511098, 514262 E-mail: mms@mptmail.net.mm Shareholder Kyaw Myo Nyunt (J8c Annex VI) son of Maj-Gen Nyunt Tin, Minister of Agriculture (Retired) (J8a Annex VI) 29.4.2008 38. Myanmar Information and Communication Technology a.k.a. Myanmar Infotech MICT Park, Hlaing University Campus Part Owner: Aung Soe Tha (D20e Annex VI) 29.4.2008 39. MNT (Myanmar New Technology) Owner: Yin Win Thu, Partner: Nandar Aye (A2c Annex VI) 29.4.2008 40. Forever Group No (14 02/03), Olympic Tower I, Corner of Boaungkyaw Street and Mahabandoola Street Kyauktada Township. Yangon. Tel: 95-1-204013, 95-1-204107 email Address: forevergroup@mptmail.net.mm Managing Director: Daw Khin Khin Lay Member of Board of Directors: U Khin Maung Htay Senior Manager U Kyaw Kyaw 29.4.2008